DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 08/05/2022. Claim 1 has been amended. Claim 7 has been cancelled. 

Specification
3.	The amended title filed on 08/05/2022 has been accepted and made of record. 


Allowable Subject Matter
4.	Claims 1-6 and 8-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art does not teach or fairly suggest “…in the first lens system, a lens of the lenses having refractive power, which is closest to an object side, has a positive refractive power; and a second capturing device including a second lens system and a second electronic photosensitive element located on an imaging plane of the second lens system, wherein the second lens system includes at least one lens having a refractive power, and in the second lens system, a lens of the lenses having refractive power, which is closest to the object side, has a negative refractive power; wherein, the first capturing device and the second capturing device are located at a same side of the electronic imaging device, and a field-of-view of the first capturing device is different from a field-of-view of the second capturing device, wherein fT/fW > 3.3, where fT is a total effective focal length of the first lens system and fW is a total effective focal length of the second lens system, and wherein fW/EPDW < 2.2, where EPDW is an entrance pupil aperture of the second lens system…” and used in combination with all of the other limitations of claim 1.

7. 	Claims 2-6 and 8-20 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

8.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citation of Pertinent Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Shinohara (US-PGPUB 2017/0115471) discloses the lens system may be a fixed lens system configured such that the effective focal length f of the lens system is at or about 6.6 millimeters (mm) (e.g., within a range of 6.0-7.0 mm), the F-number (focal ratio, or f/#) is within a range from about 2.2 to about 2.8 and the field of view (FOV) is at or about 36 degrees.
 	Mercado (US-PGPUB 2016/0341934) discloses the lens system may be configured such that the effective focal length f of the lens system is at or about 4.1 millimeters (mm), the F-number (focal ratio, or F-number) is at or about 1.8 and 1.6 and the field of view (FOV) is at or about 74 degrees.
 	Chiang (US-PGPUB 2020/0201003) discloses the telephoto ratio (TTL/f) of the lens system 220 satisfies the following relationship: 0.74<TTL/f<1.0. It should be noted that the focal ratio is also referred to as f/# or the F value, and the F value is defined by f/D, where D indicates a diameter of an entrance pupil, that is, an effective aperture formed by the aperture stop 230.
 	 
Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        08/16/2022